DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 17 is objected to because of the following informalities:  in line 5, it is recited “a coaxial cable extend through a lumen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
5.	Claim 6 recites the limitation "the retaining frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Based on claim 1, which claim 6 depends from, there is no mention of a retaining frame.  Therefore, for examination purposes, claim 6 will be interpreted as “a sleeve formed around a retaining frame, coaxial cable…”.  Proper correction is required.
6.	Claim 22 recites the limitation "the power input port" in line 2.  There is insufficient antecedent basis for this limitation in the claim, due to the claim being dependent on preceding claim 20.  Therefore, for examination purposes, claim 22 will be interpreted as “into a power input port”.  Proper correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


9.	Claims 1-2, 5-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock U.S. 9,381,066 (herein referred to as “Hancock”) and in view of Emmons U.S. 2014/0358140 (herein referred to as “Emmons”) and Worrell U.S. 2018/0271553 (earliest filing date 03/24/2017; herein referred to as “Worrell”).
10.	Regarding Claim 1, Hancock teaches an electrosurgical forceps comprising:
	a. a shaft defining a lumen (Fig. 4A, ref num 248, Col. 6 lines 20-52, “the coaxial feed cable may extend through the housing…probe member may comprise a shaft…for housing the feed cable”),	
	b. a coaxial cable (Fig. 3A, ref num 202) for conveying microwave energy disposed within the lumen of the flexible shaft (Col. 11 lines 42-45, “receive power through a coaxial cable…capable of generating delivering RF EM energy and microwave EM energy separately or simultaneously”),
	c. a rigid bracket mounted at a distal end of the shaft (as shown in Fig. 3A, at the end of the shaft/coaxial cable, there is a bracket present),
	d. a pair of jaws (Fig. 3A, ref num 204/206) pivotably mounted on the rigid bracket the pair of jaws being movable relative to each other to open and close a gap between opposing inner surfaces thereof (Col. 11 lines 45-49 “comprising two arms 204, 206 that are hinged together to pivot between an open positon and a closed position”),
	f. wherein the pair of jaws comprises a first jaw having an energy delivery structure attached to an inner surface therefore (Fig. 3A, ref num 204/208, Col. 11 lines 57-61, “each of the radiating inner edges 208, 210 contain radiators with a local return path so that they radiate microwave and/or RF energy”), the energy delivery structure comprising a dielectric substrate having a first electrode and a second electrode formed thereon (Col. 2 lines 65-67 – Col. 3 line 1, “the RF EM energy may be delivered both in a localised manner (wherein the active and return electrode are on the same clamping member)”, also see Fig. 3B, ref num 216 “dielectric material”),
	g. wherein the energy delivery structure is connected to receive the microwave energy from the coaxial cable (see Fig. 3A, ref num 200 being connected to the coaxial cable 202, in which 200 has the energy delivery structure residing in it),
	h. wherein the first electrode and second electrode are arranged to emit the microwave energy received by the energy delivery structure into the gap between the pair of jaws (Fig. 3B, Col. 12 lines 49-58 “the radiating blade emits from its distal end…an EM field corresponding to the received RF and/or microwave signal.  The conductive layers on the first surface…is electrically connected to the inner conductor of the coaxial cable”).
	Hancock teaches that the coaxial cable that runs within the shaft/lumen is flexible (Col. 14, lines 10-11), however, Hancock fails to teach that (a) the shaft is flexible, (e) an actuating element disposed within the lumen of the shaft and extending therefrom through the rigid bracket to operably engaged the pair of jaws, and (f) the dielectric substrate being flexible.
Emmons teaches a microwave energy deliver system (abstract) that contains a microwave device with a coaxial cable and antenna (para 0011).  The system may also contain a medical component that extends through the device that includes one or more arms, such as jaws, to grasp any target area (para 0021).  The shaft of the device houses the flexible coaxial cable, and (a) the shaft itself is also flexible (para 0085, “proximal shaft comprises a transmission line such as a flexible coaxial cable…the shaft can be designed to be flexible”).  The system also comprises of (f) dielectric materials that are flexible (para 0094 “and one or more flexible antenna dielectric materials”). The flexible nature of the shaft allows the device to take the natural shape of the passage in which the device is pushed through as well as the flexible dielectric materials allows the user to introduce the antenna to the target location through non-linear paths for better effectuation of energy delivery to the target location (para 0085 and 0101).  As Hancock already teaches a flexible coaxial cable residing with a shaft, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and dielectric material to be flexible in order to better deliver energy to the target locations.
Emmons fails to teach (e) an actuating element disposed within the lumen of the shaft and extending therefrom through the rigid bracket to operably engaged the pair of jaws.
	Worrell teaches a surgical instrument that contains an end effector and a flexible coaxial drive (abstract) in which the instrument contains a shaft (Fig. 2, ref num 62, para 0036 “the articulation control 62 can be a shaft”; also see Fig. 3, ref num 40 “shaft”) in which an actuating element is disposed within (Fig. 2, ref num 60 “articulation joint”), and extends through the bracket (Fig. 2, ref num 70) in which the actuating element is engaged with the pair of jaws (para 0035 “an articulation joint 60 for articulating the end effector relative to the shaft”, para 0034 “articulation joint designed…extends through a lumen of the elongate shaft”).  The actuating element provides the capability of movement of the jaws/end effectors in order to target the tissue with grasping, transection, or sealing (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock-Emmons and included the actuating element within the lumen in order to actuate the movement of the jaws to the target tissue.

11.	Regarding Claim 2, Hancock teaches the pair of jaws are pivotably mounted about a common axis (see Fig. 3A, jaws 204/206 how they are mounted about the same axis).

12.	Regarding Claim 5, Hancock teaches a retaining frame (Fig. 4A, ref num 240 “handheld body”) mounted within a proximal portion of the lumen (lumen=ref num 248, as shown the retaining frame, ref num 240, is at the proximal portion of the lumen, see fig. 4A, 4B), the retaining frame having a first mounting region for the coaxial cable (as shown, Fig. 4A, the coaxial cable is connected through connector, ref num 238, which is connected with the retaining frame, 240), whereby the retaining frame is arranged to hold the coaxial cable (the retaining frame 240 is there to hold the coaxial cable, see Fig. 4A, Col. 14 lines 5-31) 
	However, Hancock fails to teach a second mounting region of the retaining frame for the actuating element, and that the retaining frame is arranged to hold the coaxial cable and the actuating element in a fixed orientation relative to each other.
	Worrell teaches a device that contains a coaxial cable (see Fig. 2, ref num 30, para 0046 “inner-most conductor 30 is shown coaxially”), in which the device contains a retaining frame (encompasses all of the shaft 40 extending from the housing 20) with a second mounting region for the actuating element (Fig. 1 and 2, ref num 62), where the retaining frame is arranged to hold the coaxial cable and the actuating element in a fixed orientation relative to each other (as shown in Fig. 2, the coaxial cable, ref num 30, and the actuating element, ref num 62, are held in a fixed orientation relative to each other, also see Fig. 3, the sheath 40 is housing all of the above).  The actuating element provides the capability of movement of the jaws/end effectors in order to target the tissue with grasping, transection, or sealing (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included the retaining frame to orient the coaxial cable and actuating element properly for the proper treatment of the system.

13.	Regarding Claim 6, Hancock fails to teach a sleeve formed around a retaining frame, coaxial cable, and actuating element within the lumen of the flexible shaft.
	Worrell teaches a sleeve (Fig. 3, ref num 40) formed around a retaining frame (Fig. 3, ref num 90), coaxial cable (Fig. 3, ref num 30), and actuating element (Fig. 62) within the lumen of the flexible shaft, as shown in Fig. 1, there is a shaft that runs throughout the device, in which 40 is within).  The actuating element provides the capability of movement of the jaws/end effectors in order to target the tissue with grasping, transection, or sealing (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included the retaining frame to orient the coaxial cable and actuating element properly for the proper treatment of the system.

14.	Regarding Claim 7, Hancock teaches the retaining frame (Fig. 4A, ref num 240 “handheld body”) has a distal end spaced longitudinally from the rigid bracket (as shown in Fig. 3A, the rigid bracket is at the end of the shaft/coaxial cable; since this is next to the jaws, then the retaining frame has a distal end that is spaced longitudinally from the bracket, also see Fig. 4A, 4B).	

15.	Regarding Claims 8 and 9, Hancock fails to teach the flexible dielectric substrate comprises a proximal portion extending between a distal end of the coaxial cable and a proximal end of the inner surface, wherein the proximal portion is deformable upon opening and closing of the pair of jaws.
Emmons teaches the flexible dielectric substrate (para 0094 “and one or more flexible antenna dielectric materials”) comprises a proximal portion extending between a distal end of the coaxial cable and a proximal end of the inner surface (see Fig. 1A, the coaxial cable 250, how the elements 262/264 extend between the coaxial cable and the inner surface of where the jaws would extend from, see the end cap of Fig. 1A), and the flexible dielectric substrate has a pair of conductive tracks formed thereon for conveying microwave energy from the coaxial cable to the first electrode and second electrode (para 0121 “shaping element 264 is made of an electrically conductive material…shaping element 264…absorbs microwaves radiating from radiating element 262 and re-radiates microwaves”; para 0117 “each electrode 118 is connected to a conductive wire”).   The flexible dielectric materials allows the user to introduce the antenna to the target location through non-linear paths for better effectuation of energy delivery to the target location (para 0085 and 0101).  As Hancock already teaches a flexible coaxial cable residing with a shaft, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and dielectric material in order to better deliver energy to the target locations.

16.	Regarding Claim 11, Hancock fails to teach the flexible dielectric substrate is a ribbon of insulating material having electrically conductive layer fabricated thereon to provide the first electrode and the second electrode.
	Emmons teaches the flexible dielectric substrate (para 0094 “and one or more flexible antenna dielectric materials”) is a ribbon of insulating material (para 0092 “shaping elements 264 may comprise one or more dielectrics to insulate”; see Fig. 1B, in a ribbon shape) having electrically conductive layer fabricated thereon (para 0098 “shaping element 263 may be made of…insulated conducting materials”) to provide the first and second electrodes (as shown in Fig. 1H, the dielectrics provide the electrodes, ref num 118, also see Fig. 2E, ref nums 264 and 112).  The dielectrics provide an insulation in order to insulate the elements and device from the surrounding tissue in order to ablate or treat the targeted tissue specifically, para 0092).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dielectric of Hancock in order to provide an insulation to the surrounding tissue for the purpose of treating the target area.

17.	Regarding Claims 12, 13, and 14, Hancock fails to teach the first jaw has a longitudinal slot formed therein, and wherein the instrument further comprises: (a) a blade slidably mounted within the longitudinal slot on the first jaw; and (b) a blade control wire disposed within and extending from the lumen to operably engaged the blade.
	Worrell teaches the first jaw (Fig. 1, ref num 52, 54) has a longitudinal slot formed therein (Fig. 4, ref num 76), and wherein the instrument further comprises:
	a. a blade slidably mounted within the longitudinal slot on the first jaw (Fig. 4, ref num 92); and
	b. a blade control wire disposed within and extending from the lumen to operably engage the blade (para 0009 “a blade configured to translate proximally and distally relative to the first and second jaws”; para 0036 “end effector 50 can include a blade…to transect tissue grasped by the jaws”; para 0041 “a retraction handle for retracting the cutting blade 92 towards and/or to its initial position”), 
c. wherein (claim 13) the first jaw comprises a cover portion at a distal end thereof, the cover portion being sized to retain the blade in a retracted position (para 0054 “as the proximal portion of the end effector can be configured to house the blade when it is retracted proximally relative to the jaws 52, 54). 
d. the blade is biased into the retracted position (para 0054 “a retraction handle for retracting the cutting blade 92 towards and/or to its initial position” indicated I t is in the biased retraction position).  The blade is provided in order to transect the tissue that is grasped by the end effector of the device (para 0036).  This achieves the desired effect of cutting the target tissue during the procedure (para 0009, 0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included a blade that translates as necessary in order to cut and transect the desired tissue and target site for the treatment.

18.	Regarding Claim 15, Hancock fails to teach the blade control wire is operably coupled to the actuating element such that the movement of the blade away from the retracted position urges the pair of jaws towards a close position.
	Worrell teaches the blade control wire (Worrell, para 0009 “a blade configured to translate proximally and distally relative to the first and second jaws”; para 0036 “end effector 50 can include a blade…to transect tissue grasped by the jaws”; para 0041 “a retraction handle for retracting the cutting blade 92 towards and/or to its initial position”) is operably coupled to the actuating element (see Fig. 1, ref num 60, actuating element is coupled to the end effector which contains the blade mechanism, therefore they are connected) such that the movement of the blade away from the retracted position urges the pair of jaws towards a close position (para 0068, describes the relationship of the end effector to the blade mechanism and how their movements and dependent upon one another).  The closure of the jaws as well as the blade moving from its retracted state allows for the target tissue to be grasped and cut/transected as desired (para 0068).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included this relationship in order to effective grasp and cut the desired tissue location.
	
19.	Regarding Claim 16, Hancock teaches the pair of jaws are dimensioned to fit within an instrument channel of a surgical scoping device (Col. 11 lines 11-12, “it is preferable for the tube to be short enough to get through a bent endoscope”; Col. 7 lines 55-58, “the size of the elongate probe member and clamping mechanism may depend on the application….laparoscopic surgery”).

20.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Emmons, and Worrell, and in view of Mihara U.S. 2015/0012021 (herein referred to as “Mihara”).
21.	Regarding Claims 3 and 4, Hancock teaches the pair of jaws comprises a first jaw and a second jaw (Fig. 3A, ref num 204 and 206), but fails to teach the actuating element comprises a first control wire connected to the first jaw and a second control wire connected to the second jaw, wherein the first control wire, and the second control wire are movable in a longitudinal direction relative to the bracket to effect opening and closing of the pair of jaws.  
	However, Worrell teaches the actuating element (ref num 60) contains a control wire that is connected to the jaws and configured to move in a longitudinal direction relative to the bracket and effective opening and closing of the pair of jaws (ref num 84 “jaw closure control”, Figs. 5A, para 0047 “the jaw closure control 85 can be a shaft, cable…it can be configured to both rotate and translate longitudinally within the shaft”; para 0036 “the closure control 84 can be a shaft, cable, or other element used to open or close jaws”).  The actuating element provides the capability of movement of the jaws/end effectors in order to target the tissue with grasping, transection, or sealing (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included the actuating element within the lumen in order to actuate the movement of the jaws to the target tissue.  
	Worrell fails to teach that the actuating element has a first and second control wire, connected to the first and second jaw, respectively, and the actuating element comprises a main control wire that extends through the lumen of the flexible shaft wherein the main control wire bifurcates at a distal end thereof to form the first control wire and the second control wire
	However, Mihara teaches a device in which the actuating element (Fig. 1B, ref num 46) contains a first control wire and a second control wire connected to the first and second jaws respectively, (see Fig. 1A, 1B, and Fig. 2, where the jaws, 122 and 212 have separate wires that are connected to the respective jaws).  These wires then are joined together at a juncture point to form a single control wire (see Fig. 2, ref num 226, para 0033).  The opening and closing of the jaws are accomplished through the actuation of the control wires (para 0033).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included a set of control wires that are connected to the respective jaws that join together and make one control wire in order to actuate the movement of the jaws in the procedure.

22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Emmons, and Worrell, and in view of Kordis U.S. 5,928,228 (herein referred to as “Kordis”).
23.	Regarding Claim 10, Hancock as modified teaches the pair of conductive tracks (Emmons, (para 0121 “shaping element 264 is made of an electrically conductive material…shaping element 264…absorbs microwaves radiating from radiating element 262 and re-radiates microwaves”; para 0117 “each electrode 118 is connected to a conductive wire”, see Claims 8 and 9 above).  However, Hancock as modified fails to teach the pair of conductive tracks comprise a first conductive track electrically connected to an inner conductor of the coaxial cable, and a second conductive track electrically connected to an outer conductor of the coaxial cable.
	Kordis teaches an electrode circuit system (abstract), in which consists of an assembly with a cable (Fig. 25, ref num 92) in which the cable includes a pair of conductive tracks (Fig. 25, ref num T1-T6), the conductive tracks comprise a first conductive track electrically connected to an inner conductor of the cable, a second conductive track electrically connected to an outer conductor of the cable (Col. 12 lines 6-8 “electrical circuit 28(1) uses two ribbon cables 92, each having six conductive tracks T1 to T6”; since there are two ribbon cables present, each with their own set of conductive tracks, then the multi-conductor cable, 92, has at least one conductive track electrically connected to an inner conductor, and the second multi-conductor cable, 92, has a second conductive track electrically connected to an outer conductor, see Figs. 25-30).  The use of a plurality conductive tracks provides reliable electrical connections, as well as manipulation of the size of the tracks for the purpose of the treatment (abstract, Col. 11 lines 53-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock-Emmons and included the conductive tracks in order to provide an electrically connection and pathway for the purpose of the treatment.  

24.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock and in view of Emmons.
25.	Regarding Claim 17, Hancock teaches a handpiece for controlling an electrosurgical instrument (Fig. 4A), the handpiece comprising:
	a. a body (Fig. 4A, ref num 240)
	b. a shaft extending from a proximal end of the body (Fig. 4A, ref num 248, Col. 6 lines 20-52, “the coaxial feed cable may extend through the housing…probe member may comprise a shaft…for housing the feed cable”)
	c. a coaxial cable (Fig. 3A, ref num 202) extending through a lumen defined by the shaft (Fig. 4A, ref num 248, Col. 6 lines 20-52, “the coaxial feed cable may extend through the housing…probe member may comprise a shaft…for housing the feed cable”), the coaxial cable being for connection to an electrosurgical instrument locatable at the distal end of the shaft (Fig. 4A, ref num 248 connects the arms/jaws, ref nums 232, 234, at the distal end)
	d. a control rod extending through the lumen (Fig. 4A, ref num 242, Col 14 lines 19-23, “the transmission line…242 continues through the handheld body 240 and travels within the shaft 248 to the set of jaws”), the control rod being for connection to an electrosurgical instrument locatable at a distal end of the flexible shaft (Col 14 lines 23-30, “at the distal end of the shaft 248, the transmission line…242 connects to power splitting  circuitry…each part is connected to…surfaces of the arms 232, 234”),	
	h. wherein the control rod has a proximal portion that is mounted in a longitudinally fixed position relative to the body (see Fig. 4A, ref num 242 contains a proximal portion, and is mounted longitudinally relative to the body, ref num 240).
	Hancock fails to teach: (e) an actuating element slidably mounted on the body; (f) a rotator rotatably mounted on the body, and (g) wherein the coaxial cable and the flexible shaft are mounted to slide relative to the body with the actuating element and rotate relative to the body with the rotator.
	Worrell teaches a surgical instrument that contains a handle (Fig. 1, ref num 10, 26), in which the instrument also has a body (Fig. 1, ref num 40), coaxial cable (ref num 30) and end effector (abstract, Fig. 1, ref num 50).  The surgical instrument contains a flexible shaft (the housing that holds the inner and outer members, para 0014, para 0046), an actuating element (ref num 62, apart of ref num 60 system) slidably mounted on the body (para 0014, “the inner and outer members can be configured to slide along the longitudinal axis within the elongate cylindrical housing”, para 0050 “the articulation control 62…exerting axial force in a “push/pull” manner on the articulation joint”), a rotator (Fig. 2, ref num 70) rotatably mounted on the body (para 0035 “a rotation joint 70 for rotating the end effector relative to the shaft”), wherein the coaxial cable and flexible shaft are mounted to slide relative to the body (para 0046 “the conductor 30 can be disposed at any location with respect to the shaft 40 and can be configured to translate”) with the actuating element and rotate relative to the body with the rotator (para 0050 “the articulation control 62…exerting axial force in a “push/pull” manner on the articulation joint”; para 0035 “a rotation joint 70 for rotating the end effector relative to the shaft”).  The actuating element as well as the rotator provide the capability of movement of the jaws/end effectors in order to target the tissue with grasping, transection, or sealing (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included the actuating element and rotator within a flexible shaft in order to actuate the movement of the jaws to the target tissue.

26.	Regarding Claims 18 and 19, Hancock fails to teach the control rod is rotatable with respect to the body.
	However, Worrell teaches a control rod (ref num 90) that is rotatable with respect to the body and mounted on the rotator (Fig. 2, ref num 90, as shown is mounted within the rotator, ref num 70, para 0048 “transection control 90 can be configured to both translate and rotate relative to the shaft 40).  The control rod as well as the rotator provide the capability of movement of the jaws/end effectors in order to target the tissue with grasping, transection, or sealing (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included the control rod to rotate and be mounted with the rotator in order to provide the proper functions of the treatment with the end effector of the instrument.	 

27.	Regarding Claim 20, Hancock fails to teach the actuating element comprises a shaft mounted to slide in a longitudinal direction within the housing, the longitudinal direction being aligned with a direction in which the flexible shaft extends from the body.
Worrell teaches the actuating element comprises a shaft mounted to slide in a longitudinal direction within the housing, the longitudinal direction being aligned with a direction in which the flexible shaft extends from the body (para 0045 “the articulation control 62…can be disposed within the shaft 40 so that they are coaxially nested within the shaft…can be configured to translate longitudinally relative to each other and the shaft”; the flexible shaft is ref num 40, therefor the actuating element is sliding in the longitudinal direction with the direction of the flexible shaft; the actuating element 62 could be a shaft, cable, or other member that is made up of a variety of materials, indicating that it has its own shaft, see para 0050).  The actuating element translates with the flexible shaft in order to provide proper movement of the end effector for the desired treatment (para 0050). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included that the actuating element translates within the shaft for the actuation of the end effector in the treatment.

28.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock and in view of Emmons and Pearson U.S. 2003/0130711 (herein referred to as “Pearson”).
29.	Regarding Claim 21, Hancock as modified fails to teach a power input port on the actuating element, the power input port being connected to transfer power received therein to the coaxial cable.
	Pearson teaches a handle assembly (Fig. 14) in which a power input port (para 0114, ref num 20 and 24’) is one the actuating element (Fig. 14, ref num 24”), the power input port being connected to transfer power received therein to the coaxial cable (para 0114 “include ports 24’ and actuators 24”. Ports 24’ can be coupled to one or more introducer lumens (and in turn electrode lumens 72)”; and para 0145 “all or portions of electrode can comprise a coaxial cable”, therefore, the port is allowing the connection of power to the coaxial cable).  This port provides a connection for the power to be supplied at the end of the instrument for the treatment of the instrument (para 0114).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock to provide a connection to a power source for the treatment desired.

30.	Regarding Claim 22, Hancock as modified fails to teach a connection direction into the power input port extends perpendicularly to the direction in which the actuating element is slidable relative to the body.
	However, Pearson teaches that the input port (ref num 24’) extends not in the same plane parallel to the slidably area of the actuating element (see Fig. 14, ref num 14 shaft).  While it is not exactly perpendicular, it would have been an obvious matter of design choice to make the different portions of the input port to be shaped and directionally inserted for whatever was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

31.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock and in view of Emmons and Yates U.S. 2017/0319265 (earliest filing date 05/03/2016; herein referred to as “Yates”).
32.	Regarding Claim 23, Hancock teaches fails to teach a radiofrequency blocking circuit mounted in the actuator element between the power input port and coaxial cable.
	Yates teaches a radiofrequency blocking circuit (para 0074 “amplifiers 1226, 1228 nodes are coupled to the treatment electrodes 1216, 1218 through corresponding RF blocking circuits”; see Fig. 12, how the energy source, 1206, and the electrodes, 1216, 1218, and how the RF blocking circuits would be between these).  As Hancock teaches the electrodes to have the coaxial cable, then the RF blocking circuit which is within the instrument would be able to be mounted on the actuator element (para 0073-0074).  The RF blocking circuit acts as a low pass filter to ensure that RF is not conducted back through the stimulation circuit or return pad (para 0072).  Therefore, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to have modified Hancock and included an RF blocking circuit to filter out the unwanted energy for the treatment desired.

33.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock and in view of Emmons and Tah U.S. 2018/0256180 (earliest filing date 03/10/2017; herein referred to as “Tah”).
34.	Regarding Claim 24, Hancock teaches an electrosurgical apparatus comprising:
	a. an electrosurgical generator for supplying microwave energy (Col. 11 lines 42-45) “instrument 200 is connected to receive power through a coaxial cable 202 from an energy source…delivery RF EM energy and microwave EM energy”);
	c. a handpiece according to claim 17 (see claim 17 rejection above) connected to receive the microwave energy from the electrosurgical generator (Col. 11, lines 42-45), 
	d. an electrosurgical forceps instrument connected at a distal end of the flexible shaft of the handpiece (Fig. 4A, ref num 248 connects the arms/jaws, ref nums 232, 234, at the distal end)
	Hancock fails to teach: (b) a surgical scoping device having an instrument cord for insertion into a patient’s body, the instrument cord having an instrument channel extending therethrough; (c) the flexible shaft of the handpiece passing through the instrument channel of the surgical scoping device; (e) wherein the actuating element is connected to control opening and closing of the electrosurgical forceps instrument, (f) wherein the rotator is configured to control rotation of the electrosurgical forceps instrument relative to the instrument channel.
	Worrell teaches a surgical instrument that contains a handle (Fig. 1, ref num 10, 26), in which the instrument also has a body (Fig. 1, ref num 40), coaxial cable (ref num 30) and end effector (abstract, Fig. 1, ref num 50).  The surgical instrument contains a flexible shaft (the housing that holds the inner and outer members, para 0014, para 0046), an actuating element (ref num 62, apart of ref num 60 system) slidably mounted on the body (para 0014, “the inner and outer members can be configured to slide along the longitudinal axis within the elongate cylindrical housing”, para 0050 “the articulation control 62…exerting axial force in a “push/pull” manner on the articulation joint”), a rotator (Fig. 2, ref num 70) rotatably mounted on the body (para 0035 “a rotation joint 70 for rotating the end effector relative to the shaft”), wherein the coaxial cable and flexible shaft are mounted to slide relative to the body (para 0046 “the conductor 30 can be disposed at any location with respect to the shaft 40 and can be configured to translate”; ) with the actuating element and rotate relative to the body with the rotator (para 0050 “the articulation control 62…exerting axial force in a “push/pull” manner on the articulation joint”; para 0035 “a rotation joint 70 for rotating the end effector relative to the shaft”).  The actuating element as well as the rotator provide the capability of movement of the jaws/end effectors in order to target the tissue with grasping, transection, or sealing (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hancock and included the actuating element and rotator within a flexible shaft in order to actuate the movement of the jaws to the target tissue.
	While Hancock teaches that the device may be inserted into an endoscope (Col 11 lines 9-14), Hancock as modified by Worrell fails to teach (b) a surgical scoping device having an instrument cord for insertion into a patient’s body, the instrument cord having an instrument channel extending therethrough; (c) the flexible shaft of the handpiece passing through the instrument channel of the surgical scoping device.
	Tah teaches a surgical scoping device (Fig. 1, ref num 10) having an instrument cord of inserting into a patient’s body (ref num 14, para 0023 “scope sheath 14 to be steered through the body”), the instrument cord having an instrument channel extending therethrough (para 0012), in which the shaft of the handpiece passing through the instrument channel of the surgical scoping device (para 0012).  The scope allows for a way for the physician to advance the medical device to the target area for proper treatment of the tissue (para 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Hancock and included that the scope have the specific specifications in order to drive the device to the target area for proper treatment.

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794